DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The applicant defined facial recognition in the appeal brief filed 07/01/2020 (see, application-as-filed p. 8, ll. 8-18; Fig 4; see also, Declaration under 1.132 filed October 1, 2019). 

The Declaration under 1.132 filed October 1, 2019 defines facial recognition is known to include using the intrinsic features of the detected face, and then comparing those selected facial features from given image with faces within a database. 
The application-as-filed, page 9, line 16 to page 10, line 11, and claim 6 recites, further comprising running the selective images through a database to check for matches between the occupants and known individuals in the database.
Claims 1 and 14 recite “wherein the gallery of facial images is independent from an external database of known facial images such that the automated facial recognition leaves an identity of each unique face within the gallery of facial images unknown”.
	The application-as-filed, page 9, line 16 to page 10, line 11, and claim 6 do not close such that the automated facial recognition leaves an identity of each unique face within the gallery of facial images unknown because the gallery of facial images is independent from an external database of known facial images.
	The specification discloses a database of known individuals as known facial images in page 9, line 16 to page 10, line 11, and claims 1 and 14 claim an external database of known facial images, so the database as disclosed in the specification is the external data as claimed. Therefore, the identity of each unique face within the gallery of facial images unknown is independent from the database.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Oami (US 2015/0278617) in view of Folta et al. (US 20120106806 A1) and Wang et al. (US 20120262577 A1).
The application-as-filed p. 8, ll.8-118 defines the facial recognition to compare faces detected in subsequence ones of the images. 
The Declaration under 1.132 filed October 1, 2019 defines facial recognition is known to include using the intrinsic features of the detected face, and then comparing those selected facial features from given image with faces within a database. 
The application-as-filed, page 9, line 16 to page 10, line 11, discloses the facial recognition for running the selective images through a database to check for matches between the occupants and known individuals in the database.

Regarding claim 1, Oami teaches a method of detecting occupants in a vehicle (figs. 5 and 6) comprising:
detecting an oncoming vehicle (202 of fig. 6)

performing automated facial detection on the plurality of images (101 of fig. 6, [0021] Person detecting means 101 performs front-face, side-face, and angled-face detection on the image photographed by the image obtaining means 100, to detect persons and outputs a person detection result, [0032] the detectors use the SVM (Support Vector Machine), LDA (Linear Discriminant Analysis), GLVQ (Generalized Learning Vector Quantization), or a neural network to identify faces of occupants as human faces inside the vehicle);
adding a facial image for each face detected to a gallery of facial images for the occupants of the vehicle (PERSON DETECTION RESULT of figs. 5 and 6); 
the gallery of facial images (PERSON DETECTION RESULT of figs. 5 and 6) including at least one facial image for each face detected (faces of fig. 5, there are four faces and at least one facial for each faced detected by the person detecting means, 101 of fig. 6. In figure 6, the person detecting means 101 performs front-face, side-face, and angled-face detection on the image photographed by the image obtaining means 200); 
performing, after forming the gallery of facial images (PERSON DETECTION RESULT of figs. 5 and 6), on the gallery of facial images to distinguish one person from another in the gallery of facial images to group the facial images into groups based on which occupant is in the respective facial image (IN-VIEHICLE POSITION ESTIMATION INFORMATION & INTEGRATION OF ESTIMATION RESULT of fig. 5, 103 of fig. 6, [0037 and 0079]),
counting the groups to determine how many occupants are in the vehicle (104 of fig. 6; [0040] the result integrating means 104 counts the number of the persons determined to be present as the number of passengers).

wherein facial recognition includes using selected intrinsic facial features of a detected face and then comparing the selected intrinsic features with faces in the gallery of facial images to recognize an individual, regardless of extrinsic data including the individual's location in the vehicle; and 
wherein the gallery of facial images is independent from an external database of known facial images such that the automated facial recognition leaves an identity of each unique face within the gallery of facial images unknown.
Folta further teaches automated facial recognition (108 of fig. 1, the face recognition),
wherein facial recognition (108 of fig. 1) includes using selected intrinsic facial features of a detected face (figs. 2A and 2B) and then comparing the selected intrinsic features ([0034] step 705 represents grouping the faces by the similarity of their detected features, step 706 represents filtering faces (e.g., eliminating overly redundant data and/or any groups with faces of two or more different people in them) with faces in the gallery of facial images (110 of fig. 1) to recognize an individual (108 of fig. 1, [0007] for determining the identity of a person, and [0019] for identifying persons in a meeting, processing security footage, and so forth may benefit from the technology described herein), regardless of extrinsic data including the individual's location in the vehicle ([0019] this disclosure is applicable for detecting occupants in the vehicle in various ways that provide benefits and advantages in video processing in general), 
wherein the gallery of facial images (110 of fig. 1, [0023]) is independent from an external database of known facial images ([0049] an exemplary system, fig. 1, for implementing various aspects of the invention may include a general purpose computing device in the form of a computer 910 independently from the remote computer 980.  The remote application programs 
Taking the teachings of Oami and Folta together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the face recognition system (fig. 1) including the independent gallery of facial images (110 of fig. 1) of Folta into the face detection of Oami to efficiently identify a person in video with high precision that provides benefits and advantages in video processing in general. 
It is further noted that the combination of Oami and Folta does not teach wherein each image is acquired from a different camera system viewing the vehicle from a different respective angle, wherein at least one camera system is on a driver’s side of the vehicle and at least one camera system is on a passenger side of the vehicle opposite the driver's side of the vehicle as claimed.

wherein at least one camera system is on a driver’s side of the vehicle and at least one camera system is on a passenger side of the vehicle opposite the driver's side of the vehicle ([0044] one facing each side of the vehicle to capture an image of the passenger and driver's side of the vehicle).  
Wang further suggests that modifications and variations may be made by those skilled in the art ([0045 and 0054]).
Taking the teachings of Oami, Folta, and Wang together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify three cameras ([0044]) of Wang into the combination system of Oami and Folta for the reliability and detail of the captured images are significantly improved. 
Regarding claim 2, Oami further teaches the method as recited in claim 1, further comprising selecting a representative image from each group ([0032] the SVM and LDA perform the selecting a representative image; IN VEHICLE POSITION ESTIMATION INFORMATION of fig. 5, faces are extracted) and outputting a set of cropped selected images (INTERGRATION OF ESTIMATION RESULTS of fig. 5, a set of extracted faces), one uniquely cropped selected image for each of the occupants (INTERGRATION RESULT of fig. 5, 104 of fig. 6. Oami modified by Folta teaches the cropped selected representative image, 
Regarding claim 3, Oami further teaches the method as recited in claim 2, wherein no duplicate images of a given occupant are stored or displayed (e.g. fig. 5, the face images are not duplicated. Oami modified by Folta, Folta teaches storing data representative of individuals, 707 of fig. 7)  
Regarding claim 4, Oami modified by Folta, Folta further teaches the method as recited in claim 2, wherein selecting the representative image from each group includes selecting images based on corresponding confidence scores from the automated facial detection ([0025] Galleries may likewise be combined based on having close similarity scores, [0027] More complex tools, such as based on judges' confidence scores, and/or one that allows a judge to simply eliminate an outlier face and keep the rest, may be alternatively employed).
Regarding claim 5, Oami further the method as recited in claim 2, wherein selecting the representative image from each group includes selecting images based on which image in the group has least facial offset angle from line of sight of an imaging sensor which acquired the respective image (fig. 4, see the camera is capturing images at different angles).  
Regarding claim 6, Oami modified by Folta teaches the method as recited in claim 2, Folta further teaches running the selective images through a database to check for matches between the occupants and known individuals in the database ([0008] a face recognition mechanism that matches faces in the input video with faces in the face galleries to output information (e.g., metadata) corresponding to recognized faces in the input video. In figure 8, identifying known individuals in the database, 880, 888, and 890 of fig. 8).  

Regarding claim 11, Oami further teaches the method as recited in claim 9, wherein one of the sensors is a primary sensor that acquires a primary image of occupants in the vehicle, and wherein faces detected in primary image serve as references in the gallery for facial recognition for subsequent ones of the images of occupants in the vehicle (the process of figure 5, [0038]).  
Regarding claim 12, Oami further teaches the method as recited in claim 11, further comprising adding a new face to the gallery each time a detected face in a subsequent one of the images of occupants in the vehicle does not match with a face already in the gallery (e.g. fig. 4, the camera taking the faces of persons in the car at different time and different angle, therefore the camera is adding new faces to the image sequence).  
Regarding claim 13, Oami further teaches the method as recited in claim 11, further comprising iteratively comparing faces detected in subsequent ones of the images of occupants in the vehicle and adding each face detected to the gallery that is not already in the gallery until there is an image in the gallery of each face detected by performing automated facial detection (see the process of figure 4, adding new faces of persons, four faces of fig. 5). 

a controller (a computer, [0009]); 	
a plurality of camera systems (200 of fig. 6) external to the vehicle in a vehicle approach area (fig. 5), each camera system operatively connected to the controller (fig. 6); and 
a trigger (201 of fig. 6) in the vehicle approach area and operatively connected to the controller to detect an approaching vehicle and control the camera systems to acquire images of the approaching vehicle; 
wherein the controller includes machine readable instructions configured to cause the controller ([0009] to: 
detect an oncoming vehicle with the trigger (201 and 201 of fig. 6); 
acquire a plurality of images of occupants in a vehicle in response to detection of the oncoming vehicle using the plurality of camera systems (200 of fig. 6, see the process of fig. 5); 
perform automated facial detection on the plurality of images (101 of fig. 6, [0021] Person detecting means 101 performs front-face, side-face, and angled-face detection on the image photographed by the image obtaining means 100, to detect persons and outputs a person detection result, [0032] the detectors use the SVM (Support Vector Machine), LDA (Linear Discriminant Analysis), GLVQ (Generalized Learning Vector Quantization), or a neural network to identify faces of occupants as human faces inside the vehicle);
add a facial image for each face detected to a gallery of facial images for the occupants of the vehicle (PERSON DETECTION RESULT of figs. 5 and 6); 
the gallery of facial images (PERSON DETECTION RESULT of figs. 5 and 6) including at least one facial image for each face detected (faces of fig. 5, there are four faces and at least 
performing, after forming the gallery of facial images (PERSON DETECTION RESULT of figs. 5 and 6), on the gallery of facial images to distinguish one person from another in the gallery of facial images to group the facial images into groups based on which occupant is in the respective facial image (IN-VIEHICLE POSITION ESTIMATION INFORMATION & INTEGRATION OF ESTIMATION RESULT of fig. 5, 103 of fig. 6, [0037 and 0079]),
counting the groups to determine how many occupants are in the vehicle (104 of fig. 6; [0040] the result integrating means 104 counts the number of the persons determined to be present as the number of passengers).
It is noted that Oami does not teach automated facial recognition; 
wherein facial recognition includes using selected intrinsic facial features of a detected face and then comparing the selected intrinsic features with faces in the gallery of facial images to recognize an individual, regardless of extrinsic data including the individual's location in the vehicle; and 
wherein the gallery of facial images is independent from an external database of known facial images such that the automated facial recognition leaves an identity of each unique face within the gallery of facial images unknown.
Folta further teaches automated facial recognition (108 of fig. 1, the face recognition),
wherein facial recognition (108 of fig. 1) includes using selected intrinsic facial features of a detected face (figs. 2A and 2B) and then comparing the selected intrinsic features ([0034] step 705 represents grouping the faces by the similarity of their detected features, step 706 
wherein the gallery of facial images (110 of fig. 1, [0023]) is independent from an external database of known facial images ([0049] an exemplary system, fig. 1, for implementing various aspects of the invention may include a general purpose computing device in the form of a computer 910 independently from the remote computer 980.  The remote application programs 985 stored in the memory device 981 are considered an external database of known facial images from a site a site [0002], and/or from the internet [0022]). Folta further suggests the components in figures 1-8 can be implemented in a computing device (910 of fig. 9) independently from the remote computer (980 of fig. 9) and storage device (981 and 985 of fig. 9). This disclosure suggests that the gallery is independent from an external database. The paragraphs [0020-0027] of Folta suggest the gallery (110 of fig. 1) that is implemented in the computer (910 of fig. 9) and independent from an external database (980 and 981 of fig. 9), from a site ([0002]) and/or from the internet ([0022]) such that the automated facial recognition (108 of fig. 1) leaves an identity of each unique face (figs. 2A, 2B, 2-6, each unique face) within the gallery of facial images unknown (714 of fig. 7, [0039] save metadata for each matched face and the metadata allows an unknown face to be efficiently matched to an identity so this disclosure suggests the metadata indicated the unknown face is saved for later matching an identity).

It is further noted that the combination of Oami and Folta does not teach wherein each image is acquired from a different camera system viewing the vehicle from a different respective angle, wherein at least one camera system is on a driver’s side of the vehicle and at least one camera system is on a passenger side of the vehicle opposite the driver's side of the vehicle as claimed.
Wang teaches wherein each image is acquired from a different camera system viewing the vehicle from a different respective angle ([0044] one facing the front of the moving vehicle to capture an image of the front passenger compartment, and one facing each side of the vehicle to capture an image of the passenger and driver's side of the vehicle, each of the images can be analyzed to determine objects present), 
wherein at least one camera system is on a driver’s side of the vehicle and at least one camera system is on a passenger side of the vehicle opposite the driver's side of the vehicle ([0044] one facing each side of the vehicle to capture an image of the passenger and driver's side of the vehicle).  
Wang further suggests that modifications and variations may be made by those skilled in the art ([0045 and 0054]).
Taking the teachings of Oami, Folta, and Wang together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 
Regarding claim 15, Oami further teaches the system as recited in claim 14, wherein each camera system includes an imaging sensor (200 of fig. 6), a pulsed illumination device ([0028]), and a processor ([0009]) operatively connecting the imaging sensor to the pulsed illumination source for synchronizing illumination a pulse from the pulsed illumination device with exposure of the imaging sensor ([0028]).
Regarding claim 16, Oami further teaches the system as recited in claim 15, wherein the machine readable instructions include instructions to cause the controller to illuminate the vehicle with a respective pulse of illumination from a respective one of the pulsed illumination devices for each image acquired ([0028]), wherein each pulse of illumination is performed at a different time to reduce shadows cast onto the occupants while acquiring the plurality of images ([0028], when the light project into the interior of the vehicle that reduce the shadows; [0028])
Regarding claim 17, Oami further teaches the system as recited in claim 15, wherein each camera system includes a lens optically coupled to the imaging sensor, an optical bandpass filter operatively connected to filter light passing through the lens, and a linear polarization filter operatively connected to filter light passing through the lens ([0028]. Fig. 6).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Oami (US 2015/0278617) in view of Folta et el. (US 20120106806 A1) and Wang et al. (US 20120262577 A1) as applied to claim 1, and further in view of Kephart (US 2013/0279757).
Regarding claim 7, Oami modified by Wang and Folta teaches the method of claim 1, but Oami, Folta, and Wang do not teach initiating a response upon finding a match in the database, 
Kephart teaches a facial recognition system (fig. 6) for initiating a response upon finding a match in the database (206 and 210 of fig. 8), wherein the response include at least one of outputting an alert on a visual display, sounding an audible alarm, closing a physical barrier, transmitting a citation, mailing a citation, and/or dispatching an officer (MATCH?, YES, 210, 210, 220 of fig. 8). 
Taking the teachings of Oami, Folta, Wang, and Kephart together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the facial recognition (fig. 8) of Kephart into the face detection system (fig. 6) of Oami in view of Wang and Folta for improving the security and safety of persons attending such events.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Oami (US 2015/0278617) in view of Folta et el. (US 20120106806 A1) and Wang et al. (US 20120262577 A1) as applied to claim 1, further in view of Bell et al. (US 2015/0331105).
Regarding claim 8, Oami modified by Wang and Folta teaches the method of claim 1, but Oami, Wang, and Folta do not teach initiating a response upon determining an improper number of occupants in the vehicle, wherein the response includes at least one of outputting an alert on a visual display, sounding an audible alarm, closing a physical barrier, transmitting a citation, mailing a citation, and/or dispatching an officer as claimed.

Taking the teachings of Oami, Wang, Folta, and Bell together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of (figs. 4-7) of Bell into the combined system of Oami in view of Wang and Folta to provide accurate and reliable data for determining occupancy of a vehicle and reduce costs. 

Claims 1-6 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bazakos et al. (US 2006/0102843) in view of Wang et al. (US 20120262577 A1).
Regarding claim 1, Bazakos teaches a method of detecting occupants in a vehicle (figs. 15-17) comprising:
detecting an oncoming vehicle (an oncoming vehicle is disclosed in figure 15; 111, 112, 114, and 150 of figure 15 are formed in 212 of figure 16, [0070]. The infrared light 114 irradiates onto the vehicle occupants and reflects the light to the camera, [0102]);
acquiring a plurality of images of occupants in the vehicle (212, 262, and 224 of fig. 16) in response to detection of the vehicle (the reflective infrared light, 114 of fig. 15); 

adding a facial image for each face detected to a gallery of facial images for the occupants of the vehicle (232 of fig. 16, [0099] storing data representative of individuals, e.g., facial features, facial images, facial signatures, and the like, figs. 23A-23H, 27A-27D, and 29A-29D, the stored data representative of individuals is considered as a gallery of facial images for occupants of the vehicle),
the gallery of facial images (232 of fig. 16) including at least one facial image for each face detected ([0099] a face data unit 232 for storing data representative of individuals, e.g., facial features, facial images, facial signatures, and the like. This disclosure would obviously teach one facial image of an individual for each face detected by the face detector, 228 of figure 16);
performing, after forming the gallery of facial image (232 of fig. 16), automated facial recognition (face recognizer 234 of fig. 16) to distinguish one person to another  the gallery of facial images to group the facial images into groups based on which occupant is in the respective facial images (figs. 17 and 20, figs. 29A-29C, and [0100] for identifying humans using face detection and face recognition); and
wherein the facial recognition (222 and 234 of fig. 16, fig. 17) includes using selected intrinsic facial features (250 of fig. 17, skin, eye) of a detected face (228 of fig. 16, 252 of fig. 17) and then comparing the selected intrinsic features with faces in the gallery of facial images ([0100] the analysis tools 234 may be operable to compare stored data of face data unit 232 to features of image data provided regarding the detected face, and the comparison is performed by the FACE RECOGNITION ALGORITHIMS,  222 and 234 of fig. 16 and 256 of fig. 17) to 
wherein the gallery of facial images (232 of fig. 16, the stored images are considered as the gallery of facial images) is independent from an external database of known facial images (232 and 222 of fig. 16, the face data unit 232 that is inside the face recognition system 222 (45 of fig. 1B) and independent from an external database of known facial images (46 of fig. 1B)) 
such that the automated facial recognition (222 of fig. 16) leaves an identity of each unique face within the gallery of facial images unknown ([0099] FIG. 16, the face recognition algorithms 222 may include a face data unit 232 for storing data representative of individuals, e.g., facial features, facial images, facial signatures, and the like; so the facial features, facial images, and facial signatures are considered an identity of unique face and faces of individuals or humans are considered the gallery of facial images unknown, [0100] The analysis tools 234 may be operable to compare stored data of face data unit 232 to features of image data provided regarding the detected face to identify a terrorist and smuggling inside the vehicle, but an identity of the terrorist is unknown).
Bazakos further suggests that various kinds of cameras 50 may be used ([0049]) and many variations and modifications will become apparent to those skilled in the art upon reading the present specification ([0149]).
However, Bazakos does not teach wherein each image is acquired from a different camera system viewing the vehicle from a different respective angle, wherein at least one camera 
Wang teaches wherein each image is acquired from a different camera system viewing the vehicle from a different respective angle ([0044] one facing the front of the moving vehicle to capture an image of the front passenger compartment, and one facing each side of the vehicle to capture an image of the passenger and driver's side of the vehicle, each of the images can be analyzed to determine objects present), 
wherein at least one camera system is on a driver’s side of the vehicle and at least one camera system is on a passenger side of the vehicle opposite the driver's side of the vehicle ([0044] one facing each side of the vehicle to capture an image of the passenger and driver's side of the vehicle), and 
counting a total number of human occupants inside the vehicle (502-510 of fig. 5). 
Wang further suggests that other operations may be added, modified, enhanced, condensed, integrated, or consolidated with the steps of figure 5 ([0046]) and modifications and variations may be made by those skilled in the art ([0045 and 0054]).
Taking the teachings of Bazakos and Wang together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify three IR cameras ([0044]) of Wang into the system of Bazakos for the reliability and detail of the captured images are significantly improved. 
Regarding claim 2, Bazakos further teaches the method as recited in claim 1, further comprising selecting a representative image from each group (fig. 29A-29C), and outputting a 
Regarding claim 3, Bazakos further teaches the method as recited in claim 2, wherein no duplicate images of a given occupant are stored or displayed (storing data representative of individuals, [0099], 232 of fig. 16).  
Regarding claim 4, Bazakos further teaches the method as recited in claim 2, wherein selecting the representative image from each group includes selecting images based on corresponding confidence scores from the automated facial detection (49, 75, and 77 of fig. 1B, confidence level of recognition).
Regarding claim 5, Bazakos further the method as recited in claim 2, wherein selecting the representative image from each group includes selecting images based on which image in the group has least facial offset angle from line of sight of an imaging sensor which acquired the respective image (fig. 15, see the camera is capturing images at different angles. See figs. 29A-29C).  
Regarding claim 6, Bazakos further teaches running the selective images through a database to check for matches between the occupants and known individuals in the database (46 of fig. 1B. The system 45 may be connected to a database 46 of, for example, portraits and/or pictures of various people such as those in a company security database or other related information that may be used for identifying employees entering a facility, a criminal database that may be used for identifying suspects, or in any other appropriate database that may be used for various applications. [0100] For example, the analysis tools 234 may be operable to compare stored data of face data unit 232 to features of image data provided regarding the detected face, e.g., visible image data, reflective-infrared image data, or any other data that may be beneficial in 
Regarding claim 10, Bazakos further teaches the method as recited in claim 9, further comprising illuminating the vehicle with a respective pulse of illumination for each image acquired (114 of fig. 15), wherein each pulse of illumination is performed at a different time to reduce shadows cast onto the occupants while acquiring the plurality of images (daytime and nighttime, 114 of fig. 15; [0071, 0080, 0093]).  
Regarding claim 11, Bazakos further teaches the method as recited in claim 9, wherein one of the sensors is a primary sensor that acquires a primary image of occupants in the vehicle (111, 112, and 150 of fig. 15, 212 of fig. 16), and wherein faces detected in primary image serve as references in the gallery for facial recognition for subsequent ones of the images of occupants in the vehicle (234 of fig. 16).  
Regarding claim 12, Bazakos further teaches the method as recited in claim 11, further comprising adding a new face to the gallery each time a detected face in a subsequent one of the images of occupants in the vehicle does not match with a face already in the gallery (the camera, 212 of fig. 16, is taking the faces of persons in the car at different time and different angle, therefore the camera is adding new faces to the image sequence, storing new face in 232 of fig. 16).  
Regarding claim 13, Bazakos further teaches the method as recited in claim 11, further comprising iteratively comparing faces detected in subsequent ones of the images of occupants in the vehicle and adding each face detected to the gallery that is not already in the gallery until there is an image in the gallery of each face detected by performing automated facial detection (234 of fig. 16, fig. 1A). 

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bazakos et al. (US 2006/0102843) in view of Oami (US 2015/0278617) and further in view of Wang et al. (US 20120262577 A1).
Regarding claim 14, Bazakos further teaches a system (fig. 16) for detecting occupants in a vehicle (fig. 15) comprising: 
a controller (216 of fig. 16); 
a plurality of camera systems (212 of fig. 6, see 111, 112, and 150 of fig. 15) external to the vehicle in a vehicle approach area (141 and 142 of fig. 15, each camera system operatively connected to the controller (216 of fig. 16); and 
wherein the controller includes machine readable instructions configured to cause the controller ([0095]) to: 
detect an oncoming vehicle (the oncoming vehicle is disclosed in figure 15; 111, 112, 114, and 150 of fig. 15 are formed in 212 of fig. 16, [0070]);
acquire a plurality of images of occupants in the vehicle (212, 262, and 224 of fig. 16) in response to detection of the vehicle (the reflective infrared light, 114 of fig. 15); 
perform automated facial detection on the plurality of images (face detector 228 of fig. 16, 252 of fig. 17, figs. 29A-29C, and [0111]);
add a facial image for each face detected to a gallery of facial images for the occupants of the vehicle (232 of fig. 16, [0099] storing data representative of individuals, e.g., facial features, facial images, facial signatures, and the like, figs. 23A-23H, 27A-27D, and 29A-29D, the stored data representative of individuals is considered as a gallery of facial images for the occupants of the vehicle),

perform, after forming the gallery of facial image (232 of fig. 16), automated facial recognition (face recognizer 234 of fig. 16) to distinguish one person to another  the gallery of facial images to group the facial images into groups based on which occupant is in the respective facial images (figs. 17 and 20, figs. 29A-29C, and [0100] for identifying humans using face detection and face recognition); and
wherein the facial recognition (222 and 234 of fig. 16, fig. 17) includes using selected intrinsic facial features (250 of fig. 17, skin, eye) of a detected face (228 of fig. 16, 252 of fig. 17) and then comparing the selected intrinsic features with faces in the gallery of facial images ([0100] the analysis tools 234 may be operable to compare stored data of face data unit 232 to features of image data provided regarding the detected face, and the comparison is performed by the FACE RECOGNITION ALGORITHIMS,  222 and 234 of fig. 16 and 256 of fig. 17) to recognize an individual (222 and 234 of fig. 16, [0099] The face recognition algorithms 222 may be any algorithms used for identification of an individual, [0100] the identification of an individual or even be beneficial in the assessment of an individual's intent, e.g., terrorist, smuggling), regardless of extrinsic data including the individual's location in the vehicle (228 of fig. 16, figs. 17, 18, 29A-29C, the face of individual); 
wherein the gallery of facial images (232 of fig. 16, the stored images are considered as the gallery of facial images) is independent from an external database of known facial images 
such that the automated facial recognition (222 of fig. 16) leaves an identity of each unique face within the gallery of facial images unknown ([0099] FIG. 16, the face recognition algorithms 222 may include a face data unit 232 for storing data representative of individuals, e.g., facial features, facial images, facial signatures, and the like; so the facial features, facial images, and facial signatures are considered an identity of unique face and faces of individuals or humans are considered the gallery of facial images unknown, [0100] The analysis tools 234 may be operable to compare stored data of face data unit 232 to features of image data provided regarding the detected face to identify a terrorist and smuggling inside the vehicle, but an identity of the terrorist is unknown).
Bazakos further suggests that various kinds of cameras 50 may be used ([0049]) and many variations and modifications will become apparent to those skilled in the art upon reading the present specification ([0149]).
It is noted that Bazakos does not teach a trigger in the vehicle approach area and operatively connected to the controller to detect an approaching vehicle and control the camera systems to acquire images of the approaching vehicle and counting the groups to determine how many occupants are in the vehicle as claimed. 
Oami teaches a trigger (201 of fig. 6) in the vehicle approach area and operatively connected to the controller to detect an approaching vehicle (fig. 5) and control the camera systems to acquire images of the approaching vehicle (200 of fig. 6) and counting the groups to determine how many occupants are in the vehicle (104 of fig. 6; [0040] the result integrating 
Oami further suggests various changes understandable by those skilled in the art may be made to the configuration and details of the invention of the present application within the scope of the invention of the present application ([0083]).
Taking the teachings of Bazakos and Oami together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the counting (104 of fig. 6) of Oami into the detecting system (fig. 16) of Bazakos for an automatic determination of a vehicle that can travel an HOV (High Occupancy Vehicle) lane, a count of the number of visitors on board a vehicle in a theme park, etc., and automatic detection of a vehicle overloaded with passengers as suggested by Oami ([0084]).
It is further noted that the combination of Bazakos and Oami does not teach wherein each image is acquired from a different camera system viewing the vehicle from a different respective angle, wherein at least one camera system is on a driver’s side of the vehicle and at least one camera system is on a passenger side of the vehicle opposite the driver's side of the vehicle as claimed.
Wang teaches wherein each image is acquired from a different camera system viewing the vehicle from a different respective angle ([0044] one facing the front of the moving vehicle to capture an image of the front passenger compartment, and one facing each side of the vehicle to capture an image of the passenger and driver's side of the vehicle, each of the images can be analyzed to determine objects present), 
wherein at least one camera system is on a driver’s side of the vehicle and at least one camera system is on a passenger side of the vehicle opposite the driver's side of the vehicle 
Wang further suggests that modifications and variations may be made by those skilled in the art ([0045 and 0054]).
Taking the teachings of Bazakos, Oami, and Wang together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify three IR cameras ([0044]) of Wang into the combination system of Bazakos and Oami for the reliability and detail of the captured images are significantly improved. 
Regarding claim 15, Bazakos further teaches the system as recited in claim 14, wherein each camera system includes an imaging sensor (200 of fig. 6), a pulsed illumination device ([0028]), and a processor ([0009]) operatively connecting the imaging sensor to the pulsed illumination source for synchronizing illumination a pulse from the pulsed illumination device with exposure of the imaging sensor ([0028]).
Regarding claim 16, Bazakos further teaches the system as recited in claim 15, wherein the machine readable instructions include instructions to cause the controller to illuminate the vehicle with a respective pulse of illumination from a respective one of the pulsed illumination devices for each image acquired (114 of fig. 15), wherein each pulse of illumination is performed at a different time to reduce shadows cast onto the occupants while acquiring the plurality of images (day and night times, [0077]).
Regarding claim 17, Bazakos further teaches the system as recited in claim 15, wherein each camera system includes a lens optically coupled to the imaging sensor, an optical bandpass filter operatively connected to filter light passing through the lens, and a linear polarization filter operatively connected to filter light passing through the lens ([0049] The cameras may use filters .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bazakos et al. (US 2006/0102843) in view of Wang et al. (US 20120262577 A1) as applied to claims 1, 2, and 6, further in view of Kephart (US 2013/0279757).
	Regarding claim 7, Bazakos modified by Wang teaches the method as recited in claim 6, but Bazakos and Wang do not teach initiating a response upon finding a match in the database, wherein the response include at least one of outputting an alert on a visual display, sounding an audible alarm, closing a physical barrier, transmitting a citation, mailing a citation, and/or dispatching an officer.
  	Kephart teaches a facial recognition system (fig. 6) for initiating a response upon finding a match in the database (206 and 210 of fig. 8), wherein the response include at least one of outputting an alert on a visual display, sounding an audible alarm, closing a physical barrier, transmitting a citation, mailing a citation, and/or dispatching an officer (MATCH?, YES, 210, 210, 220 of fig. 8).  
Taking the teachings of Bazakos, Wang, and Kephart together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the facial recognition (fig. 8) of Kephart into the combined system of Bazakos and Wang to recognize the individual for improving the security and safety of persons traveling or attending such events.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bazakos et al. (US 2006/0102843) in view of Wang et al. (US 20120262577 A1) as applied to claim 1, further in view of Bell et al. (US 2015/0331105).
Regarding claim 8, Bazakos modified by Wang teach the method of claim 1, but Bazakos and Wang do not teach initiating a response upon determining an improper number of occupants in the vehicle, wherein the response includes at least one of outputting an alert on a visual display, sounding an audible alarm, closing a physical barrier, transmitting a citation, mailing a citation, and/or dispatching an officer as claimed.
Bell teaches the system (figs. 4-7) for determining the number of occupants inside the vehicle using the image recognition include the facial features (69 of fig. 6 and fig. 7, [0038 and 0041]) and recognizing an individual as people without authorization or a theft ([0054]), where initiating a response upon determining an improper number of occupants in the vehicle ([0037], 56 of fig. 4), wherein the response include at least one of outputting an alert on a visual display, sounding an audible alarm, closing a physical barrier, transmitting a citation, mailing a citation, and/or dispatching an officer (57 of fig. 5, perform action based on number of occupants, [0039-0040]).
Taking the teachings of Bazakos, Wang, and Bell together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of (figs. 4-7) of Bell into the combined system of Bazakos and Wang to provide accurate and reliable data for determining occupancy of a vehicle and reduce costs. 

Response to Arguments
Applicant's arguments filed 02/21/2022 have been fully considered but they are not persuasive.

Claim Rejections under 35 U.S.C. §112(a)
The applicant asserts that "such that the automated facial recognition leaves an identity of each unique face within the gallery of facial images unknown" is clearly supported by the application-as-filed, page 9, line 16 to page 10, line 11, and claim 6 recites, further comprising running the selective images through a database to check for matches between the occupants and known individuals in the database; and this is entirely consistent with the Declaration and the application-as-filed as a "database" itself need not necessarily represent an external database including information about known individuals. 
The examiner strongly disagrees with the applicant. It is submitted that claims 1 and 14 recite “wherein the gallery of facial images is independent from an external database of known facial images such that the automated facial recognition leaves an identity of each unique face within the gallery of facial images unknown”.
The specification discloses a database of known individuals (known facial images) for updating in page 9, line 16 to page 10, line 11 and claims 1 and 14 claim an external database of known facial images, so the database of known individuals as disclosed in the specification is the external data of known facial images as claimed. Therefore, the identity of each unique face within the gallery of facial images unknown is independent from the database.
	The application-as-filed, page 9, line 16 to page 10, line 11, and claim 6 do not close  such that the automated facial recognition leaves an identity of each unique face within the 
	The specification discloses a database of known individuals as known facial images in page 9, line 16 to page 10, line 11 and claims 1 and 14 claim an external database of known facial images, so the database as disclosed in the specification is the external data as claimed. Therefore, the identity of each unique face within the gallery of facial images unknown is independent from the database.

Claim Rejections - 35 U.S.C. §103
A. Claims 1-6 and 9-17 were rejected under 35 U.S.C. §103 over U.S. Patent Application Publication No. 2015/0278617 to Oami (hereinafter "Oami I") in view of U.S. Patent Application No. 2012/0196806 to Folta et al. (hereinafter "Folta"), and in further view of U.S. Patent Application Publication No. 2012/0262577 to Wang et al. (hereinafter "Wang").
Amended claim 1 recites, inter alia, performing automated facial detection on the plurality of images; adding a facial image for each face detected to a gallery of facial images for the occupants of the vehicle, the gallery of facial images including at least one facial image for each face detected; performing, after forming the gallery of facial images, automated facial recognition on the gallery of facial images to distinguish one person from another in the gallery of facial images to group the facial images into groups based on which occupant is in the respective facial images. 
Amended claim 14 recites, inter alia, wherein the controller includes machine readable instructions configured to cause the controller to:...perform automated facial detection on the 

The application argues that there is no reasonable interpretation of the combination of Oami I, Folta, and Wang that can be said to disclose or otherwise render obvious the amended independent claims. Therefore, even assuming, arguendo, that the cited references are properly combinable, it is respectfully submitted that the cited references at least fail to teach, suggest, disclose, or otherwise render obvious the above noted independent claim recitations.
Oami teaches performing automated facial detection on the plurality of images (101 of fig. 6, [0021] Person detecting means 101 performs front-face, side-face, and angled-face detection on the image photographed by the image obtaining means 100, to detect persons and outputs a person detection result, [0032] the detectors use the SVM (Support Vector Machine), LDA (Linear Discriminant Analysis), GLVQ (Generalized Learning Vector Quantization), or a neural network to identify faces of occupants as human faces inside the vehicle); adding a facial image for each face detected to a gallery of facial images for the occupants of the vehicle (PERSON DETECTION RESULT of figs. 5 and 6); the gallery of facial images (PERSON DETECTION RESULT of figs. 5 and 6) including at least one facial image for each face detected (the circle faces of fig. 5, there are four faces and at least one facial for each faced detected by the person detecting means, 101 of fig. 6. In figure 6, the person detecting means 
Oami suggests that various changes understandable by those skilled in the art may be made to the configuration and details of the invention of the present application within the scope of the invention of the present application ([0083].
Folta further teaches performing automated facial recognition (108 of fig. 1, the face recognition), wherein facial recognition (108 of fig. 1) includes using selected intrinsic facial features of a detected face (figs. 2A and 2B) and then comparing the selected intrinsic features ([0034] step 705 represents grouping the faces by the similarity of their detected features, step 706 represents filtering faces (e.g., eliminating overly redundant data and/or any groups with faces of two or more different people in them) with faces in the gallery of facial images (110 of fig. 1) to recognize an individual (108 of fig. 1, [0007] for determining the identity of a person, and [0019] for identifying persons in a meeting, processing security footage, and so forth may benefit from the technology described herein), regardless of extrinsic data including the individual's location in the vehicle ([0019] this disclosure is applicable for detecting occupants in the vehicle in various ways that provide benefits and advantages in video processing in general), wherein the gallery of facial images (110 of fig. 1, [0023]) is independent from an external database of known facial images ([0049] an exemplary system, fig. 1, for implementing various aspects of the invention may include a general purpose computing device in the form of a 
Folta suggests the intention is to cover all modifications, alternative constructions, and equivalents falling within the spirit and scope of the invention ([0056]).
Wang teaches wherein each image is acquired from a different camera system viewing the vehicle from a different respective angle ([0044] one facing the front of the moving vehicle to capture an image of the front passenger compartment, and one facing each side of the vehicle to capture an image of the passenger and driver's side of the vehicle, each of the images can be analyzed to determine objects present), wherein at least one camera system is on a driver’s side of the vehicle and at least one camera system is on a passenger side of the vehicle opposite the driver's side of the vehicle ([0044] one facing each side of the vehicle to capture an image of the passenger and driver's side of the vehicle).  
Wang further suggests that modifications and variations may be made by those skilled in the art ([0045 and 0054]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the face recognition system (fig. 1) of Folta into the face detection system (fig. 6) of Oami and the three cameras ([0044]) of Wang into the combination system of Oami and Folta to make obvious claim limitations.

The applicant argues that the claims do not recite performing facial recognition on simply the detected images. Facial recognition must be performed on the gallery. Thus, the gallery must be created prior to performing facial recognition. This was clear as the claims clearly stated performing facial recognition on the gallery. 
It is pointed out that Oami teaches performing, after forming the gallery of facial images, on the gallery of facial images to distinguish one person from another in the gallery of facial images to group the facial images into groups based on which occupant is in the respective facial image (IN-VIEHICLE POSITION ESTIMATION INFORMATION & INTEGRATION OF ESTIMATION RESULT of fig. 5, 103 of fig. 6, [0037 and 0079]) and Folta teaches performing automated facial recognition (108 of fig. 1, the face recognition), wherein facial recognition (108 of fig. 1) includes using selected intrinsic facial features of a detected face (figs. 2A and 2B) and then comparing the selected intrinsic features ([0034] step 705 represents grouping the faces by the similarity of their detected features, step 706 represents filtering faces (e.g., eliminating overly redundant data and/or any groups with faces of two or more different people in them) with faces in the gallery of facial images (110 of fig. 1) to recognize an individual (108 of fig. 1, [0007] for determining the identity of a person, and [0019] for identifying persons in a meeting, processing security footage, and so forth may benefit from the technology described herein).

The applicant argues that Folta clearly does not disclose making a gallery at all, and the Examiner must recognize this given the incorrect attribution of claim language with the teachings of Folta.


The applicant argues even if, arguendo, Folta were to disclose a gallery, this gallery is formed after facial recognition is performed, and in doing so, creates a gallery having images of a single individual, rather than the gallery of facial images including at least one facial image for each face detected, as recited in the claims. (See, Folta para. [0025]). 
It is pointed out that Oami teaches the gallery of facial images (PERSON DETECTION RESULT of figs. 5 and 6) including at least one facial image for each face detected (the circle faces of fig. 5, there are four faces and at least one facial for each faced detected by the person detecting means, 101 of fig. 6. In figure 6, the person detecting means 101 performs front-face, side-face, and angled-face detection on the image photographed by the image obtaining means 200) and Folta suggests another way to form one gallery for one person ([0025]).

The applicant argues that the Examiner also alleges that in Folta, the "gallery" of facial images is independent from an external database of known facial images. (Office Action, p. 14). Applicant respectfully disagrees. The entire purpose of Folta is to identify the person in the image. The Examiner even states, Folta teaches "recogniz[ing] an individual (108 of fig. 1, [0019] identifying persons in a meeting, processing security footage, and so forth may benefit from the technology described herein, [0007] determine the identity of a person)." (Office Action p. 14). Irrespective of the Examiner again incorrectly interpreting the claims (e.g., conflating recognizing and identifying), Folta clearly states the identity of the person in the image is determined. (See also, Folta para. [0039], stating 'the metadata that identifies people'). 

Folta further suggests the components in figures 1-8 can be implemented in a computing device (910 of fig. 9) independently from the remote computer (980 of fig. 9) and storage device (981 and 985 of fig. 9). This disclosure suggests that the gallery is independent from an external database.
The paragraphs [0020-0027] of Folta suggest the gallery (110 of fig. 1) that is implemented in the computer (910 of fig. 9) and independent from an external database (980 and 981 of fig. 9), from a site ([0002]) and/or from the internet ([0022]).

B. Claims 1-6 and 9-17 were rejected under 35 U.S.C. §103 over U.S. Patent Application No. 2006/0102843 to Bazakos et al. (hereinafter "Bazakos") in view of Wang. Claims 14-17 were rejected under 35 U.S.C. §103 over Bazakos in view of Oami and in further view of Wang. 
Bazakos does not disclose the features of amended claims 1 and 14, nor does it remedy the deficiencies of either of Oami I, Wang, or Folta as described above, because Bazakos still uses an external database to determine an identity of the individual in the image.
The examiner strongly disagrees with the applicant. It is submitted that Bazakos teaches the face data unit (232 of fig. 16) that is inside the face recognition system (222 of fig. 16) and 
Bazakos further suggests the use of a database to determine an identity of the individual in the image ([0043] the system 45 may be connected to a database 46 of, for example, portraits and/or pictures of various people such as those in a company security database or other related information that may be used for identifying employees entering a facility, a criminal database that may be used for identifying suspects, or in any other appropriate database that may be used for various applications), so any other appropriate database that may be used for various applications in Bazakos’s system for identifying employees entering a facility and independent from an external database such as a criminal database. 
Bazakos further teaches the face data unit (232 of fig. 16) is inside the face recognition system (222 of fig. 16) for storing data representative of individuals, e.g., facial features, facial images, facial signatures, and the like; and the stored data representative of individuals as facial images is treated as the gallery of images unknown.

The applicant argues that the Examiner again incorrectly conflate recognize with identify. The claims clearly recite, performing automated facial recognition, but such that the identity of the person in the image remains unknown. Bazakos discloses identifying individuals, as well as using facial data to determine a mood or intent. (See, Bazakos paras. [0099]-[0100]).
The examiner strongly disagrees with the applicant. It is submitted that Bazakos teaches performing automated facial recognition (222 and 234 of fig. 16) leaves an identity of each unique face within the gallery of facial images unknown ([0099] FIG. 16, the face recognition algorithms 222 may include a face data unit 232 for storing data representative of individuals, 

The applicant argues that the Examiner as failed to show how Bazakos forms a gallery before performing automated facial recognition. The portions of Bazakos the Examiner relies on for support do not stand to teach what the Examiner alleges, as no portion discloses a gallery, or comparing, and instead are limited to determining an orientation of a face and attaching a name to the face.
The examiner strongly disagrees with the applicant. It is submitted that Bazakos discloses a face data unit (232 of fig. 16) for storing data representative of individuals, e.g., facial features, facial images, facial signatures, and the like. The stored facial images in the face data united is treated as a gallery.

C. Claim 7 was rejected under 35 U.S.C. §103 over Oami I in view of Folta and Wang, and in further view of U.S. Patent Application Publication No. 2013/0279757 to Kephart (hereinafter "Kephart"). Claim 7 was rejected under 35 U.S.C. §103 over Bazakos, Wang and in further view of Kephart. Claim 8 was rejected over Oami I in view of Folta and Wang, and in further view of U.S. Patent Application No. 2015/0331105 to Bell et al. (hereafter "Bell"). Claim 8 was rejected over Bazakos, Wang, and in further view of Bell.
As presented above, none of Oami I, Folta, Bazakos, discloses the recitations of amended claims 1 and 14. Bell and Kephart have not been shown to cure the deficiencies of any of Oami I, Folta, Bazakos. Therefore, even assuming, arguendo, that the cited references are properly combinable, it is respectfully submitted that the cited references at least fail to teach, suggest, disclose, or otherwise render obvious the above noted independent claim recitations. Therefore, it is respectfully submitted that the cited references do not render the independent claims obvious. The above rejected dependent claims depend from one of the allowable independent claims, include all recitations thereof, and are therefore allowable over the cited references for at least the reasons presented above. Withdrawal of this rejection is respectfully requested. 
The examiner strongly disagrees with the applicant. It is submitted that the amended limitations in claims 1 and 14 have been taught by the combination of Oami, Folta, and Wang; claim 1 has been taught by the combination of Bazakos and Wang, and claim 14 has been taught by the combination of Bazakos, Oami, and Wang.
Claim 7 has been disclosed by the combination of Oami , Folta, Wang, and Kephart; and the combination of Bazakos, Wang, and Kepthart
Claim 8 has been rejected by the combination of Oami, Folta, Wang, and Bell; and the combination of Bazakos, Wang, and Bell.

Response to Arguments 
	It is submitted that Oami discloses using the SVM (Support Vector Machine), LDA (Linear Discriminant Analysis), and GLVQ (Generalized Learning Vector Quantization) for 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340.  The examiner can normally be reached on Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/Primary Examiner, Art Unit 2425